Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of claims 1-12 and 19 filed 2/10/21 is recorded. 

101 Rejection:
Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-19 are directed to a method of, and computer system for, observing data sets, i.e. conditions between vehicles, and evaluating if the data conforms to rules in order to perform an operation (i.e. does the object and vehicle satisfy a condition), which amounts to a mental process or concept performed in the human mind. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the observation, evaluation, and judgement of data by a general purpose computer and do not result in an improvement in the functioning of the computer or to another technology. Claims 1, 13, 16, and 18 further include a radar, a vehicle, a computer system, and a processor. However, these components are all recited at a very high level of generality with no specific structure or structural cooperative relationship.  Claims 2, 5, 15, discloses the additional step of a further processor. These additional steps, i.e. generic processor, radar, etc. are all extraneous pre-solution activity and are very well known in the art to be common in the detection art (e.g. c.f. US 2015/0025768). The mental process steps being performed in claims 1-19 appear to be observations, evaluations, and judgments being performed on a generic computer. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the 

Claim(s) 1-19 are further directed to a method of, and computer system for managing personal behavior or relationship or interactions including following rules of instructions: i.e. regarding a designated object and vehicle satisfying a condition and associating the various occurrences, which amounts to a methods or organizing human activity as it pertains to following rules or instructions. Specifically, following rules and instructions regarding irregular detection occurrence, or whether detection objects belong to the same detection object occurrence, or associating vehicle driving line probability occurrence, etc. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to following rules or instructions by a general purpose computer and do not result in an improvement in the functioning of the computer or to another technology. Claims 1, 13, 16, and 18 further include a radar, a vehicle, a computer system, and a processor. However, these components are all recited at a very high level of generality with no specific structure or structural cooperative relationship.  Claims 2, 5, 15, discloses the additional step of a further processor. These additional steps, i.e. generic processor, radar, etc. are all extraneous pre-solution activity and are very well known in the art to be common in the detection art (e.g. c.f. US 2015/0025768). The following rules and instructions steps being performed in claims 1-19 appear to be rules and instructions being performed on a generic computer. No specific processor is specified. Viewed as a whole, these additional claim elements do not provide meaningful 

Claim(s) 1-19 are still further directed to a method of, and computer system for calculating initial value of own vehicle driving line probability of second object obtained by association and calculating current value of own vehicle driving line probability of radar detection object, which amounts to a mathematical concept. Specifically, the claims appear to be directed to the Pr2a (Pr) and Pra (Pr) calculations. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to calculating the driving line probability by a general purpose computer and do not result in an improvement in the functioning of the computer or to another technology. Claims 1, 13, 16, and 18 further include a radar, a vehicle, a computer system, and a processor. However, these components are all recited at a very high level of generality with no specific structure or structural cooperative relationship.  Claims 2, 5, 15, discloses the additional step of a further processor. These additional steps, i.e. generic processor, radar, etc. are all extraneous pre-solution activity and are very well known in the art to be common in the detection art (e.g. c.f. US 2015/0025768). The following calculation steps being performed in claims 1-19 appear to be calculations being performed on a generic computer. No specific processor is specified. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646